DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments

Claim 1 had been cancelled previously.
Claims 2-21 are pending.
Applicant's arguments in the Remarks filed on 10/28/2021 have been fully considered but they are not persuasive. 
In responses to the Applicant’s argument that Ozawa fails to teach “a quantity of user devices accessing the content satisfying a threshold” by arguing that a number of accesses to content as taught by Ozawa is distinctly different from a quantity of user devices accessing the content as claimed (pages 7-8), Examiner respectfully disagrees.

	In response to applicant’s argument that the motivation to combine the references is not supported (pages 8-10), the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, modifying Thiagarajan system with the teaching of Ozawa about receiving portions of content based on number of access the content satisfying a threshold to be cached, 
For those given reasons, the rejection is maintained.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thiagarajan et al (US 7725919) in view of Ozawa (US 2014/0052812).
Regarding claim 2, Thiagarajan discloses a method, comprising:
sending, by a content output device, a request for a first portion of content (Col 8 lines 59-67 for initiating a record input while a viewer is watching broadcast content of channel 5 and recorded content 426 is generated in disk drive 310 (Figure 4) for currently broadcast content segment as “a first portion of content”); and

Thiagarajan is silent about receiving, based on a quantity of user devices accessing the content satisfying a threshold, portions of the content.
Ozawa discloses a mobile device requests content and issues connection request for distribution of the requested content to be collected by a control apparatus (¶ [0068]-[0072]), and an access measurement unit of the control apparatus collects and computes a summation of the number of times of accesses to each content to be determined whether it satisfies or exceeds a threshold (¶ [0075] and ¶ [0131]-[0132]), by summating the number of connection requests of mobile devices for distribution of the requested content (¶ [0090] and ¶ [0147]). One ordinary skill in the art would appreciate a number of accesses to content in Ozawa is a summation of number of mobile devices requesting access to content and is not different from the claimed feature “quantity of user devices accessing the content”. Therefore, Ozawa discloses the claimed limitation of “receiving, based on quantity of user devices accessing the content satisfying a threshold, portions of the content” (¶ [0075]-[0076], ¶ [0090], ¶ [0131]-[0137] and ¶ [0147]).


Regarding claim 3, Thiagarajan in view of Ozawa discloses the method as discussed in the rejection of claim 2. The combined system further discloses wherein receiving the first portion of the content and the second portion of the content comprises receiving the first portion of the content and the second portion of the content as a single recording (taught by Thiagarajan; Figure 4 and Col 8 line 59 through Col 9 line 2).

Regarding claim 4, Thiagarajan in view of Ozawa discloses the method as discussed in the rejection of claim 2. The combined system further discloses wherein the first portion of the content comprises one or more first segments of the content and the second portion of the content comprises one or more second segments of the content (Thiagarajan’s Figure 4).

Regarding claim 5, Thiagarajan in view of Ozawa discloses the method as discussed in the rejection of claim 2. The combined system further discloses wherein 

Regarding claim 6, Thiagarajan in view of Ozawa discloses the method as discussed in the rejection of claim 2. The combined system further discloses wherein receiving the first portion of the content and the second portion of the content comprises receiving the second portion of the content from a temporary storage buffer (taught by Thiagarajan; Figure 4 and Col 8 line 62 through Col 9 line 2 and Col 9 line 63 through Col 10 line 7).

Regarding claim 7, Thiagarajan in view of Ozawa discloses the method as discussed in the rejection of claim 2. The combined system further discloses causing output of the first portion of the content or the second portion of the content (Thiagarajan’s Figures 2-3; Col 4 lines 6-15 and Col 7 lines 2-6).

Regarding claim 8, Thiagarajan in view of Ozawa discloses the method as discussed in the rejection of claim 2. The combined system further discloses recording the second portion of the content prior to the request for the first portion of content (taught by Thiagarajan; Col 8 line 62 through Col 9 line 2 and Col 9 line 63 through Col 10 line 7).

Regarding claim 9, Thiagarajan in view of Ozawa discloses the method as discussed in the rejection of claim 2. The combined system further discloses wherein 

Regarding claim 10, Thiagarajan in view of Ozawa discloses the method as discussed in the rejection of claim 2. The combined system further discloses wherein the request causes a network device to determine the quantity of user devices accessing the content (taught by Ozawa; ¶ [0075], ¶ [0080] and ¶ [0131]).

Regarding claim 11, Thiagarajan discloses a method, comprising:
recording a first portion of the content (Col 6 lines 1-5 and Col 8 lines 59-61 for recording one or more broadcast content segments of channel 5 in content buffer 314 in Figure 4);
recording, based on a request to record the content, a second portion of the content (Col 8 line 61-67 for recording based on viewer initiates a record input, currently broadcast content of channel 5 in disk drive 310 in Figure 4); 
associating the first portion of the content with the second portion of the content (Figure 4 for associating content segments 404(2), 408(2) and 412(2) from content buffer 314 with currently broadcast content segment to generate a single recording of the content of channel 5 to be recorded in disk drive 310); and 
causing output of the first portion of the content and the second portion of the content (Figures 2-3; Col 4 lines 6-15 and Col 7 lines 2-6).

Ozawa discloses sending by a content output device a request for a first portion of content (¶ [0068]), and determining a quantity of user devices accessing content; and recording, based on the quantity of user devices accessing the content satisfying a threshold, a first portion of the content (¶ [0075]-[0076] and ¶ [0131]-[0137]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Thiagarajan system with the teaching of Ozawa about receiving portions of content based on a quantity of user devices accessing the content satisfying a threshold, so to provide an enhanced system with receiving portions of content to be stored based not only on user requests but also on quantity of content access requests.

Regarding claim 12, all limitations of claim 12 are analyzed and rejected corresponding to claim 3.

Regarding claim 15, all limitations of claim 15 are analyzed and rejected corresponding to claim 6.

Regarding claim 16, Thiagarajan discloses method, comprising:
recording, based on a first request from a first user device, a first portion of content (Col 8 lines 3-10); 

associating the recording of the first portion of the content with the recording of the second portion of the content (Figure 4 for associating content segments 404(2), 408(2) and 412(2) from content buffer 314 with currently broadcast content segment to generate a single recording of the content of channel 5 to be recorded in disk drive 310); and
causing output of the first portion of the content and the second portion of the content (Figures 2-3; Col 4 lines 6-15 and Col 7 lines 2-6).
Thiagarajan discloses receiving a second request to record the content and recording a second portion of the content (Col 8 lines 3-20 and lines 59-67), but is silent about receiving from a second user device and based on a quantity of user devices accessing the content satisfying a threshold.
 Ozawa discloses a mobile device requests content and issues connection request for distribution of the requested content to be collected by a control apparatus (¶ [0068]-[0072]), and an access measurement unit of the control apparatus collects and computes a summation of the number of times of accesses to each content to be determined whether it satisfies or exceeds a threshold (¶ [0075] and ¶ [0131]-[0132]), by summating the number of connection requests of mobile devices for distribution of the requested content (¶ [0090] and ¶ [0147]). One ordinary skill in the art would appreciate a number of accesses to content in Ozawa is a summation of number of mobile devices requesting access to content and is not different from the claimed feature “quantity of user devices accessing the content”. Therefore, Ozawa discloses the claimed limitation of “receiving, based on quantity of user devices accessing the content satisfying a threshold, portions of the content” (¶ [0065]-[0076], ¶ [0090], ¶ [0121]-[0125], ¶ [0131]-[0137] and ¶ [0147]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Thiagarajan system with the teaching of Ozawa about receiving portions of content based on a quantity of user devices accessing the content satisfying a threshold, so to enhance system with capability of receiving and storing content based not only on requests but also on popularity of content by determining a number of devices accessing the content, or found in Ozawa reference to enhance system with capability of receiving and caching popular content to avoid network load and network congestion (¶ [0170]).



Regarding claim 18, all limitations of claim 18 are analyzed and rejected corresponding to claim 9.

Regarding claim 19, all limitations of claim 19 are analyzed and rejected corresponding to claim 6.

Regarding claim 20, Thiagarajan in view of Ozawa discloses the method as discussed in the rejection of claim 16. The combined system further discloses wherein recording the first portion of the content is based on a quantity of user devices accessing the content satisfying a threshold (taught by Ozawa; ¶ [0075], ¶ [0080], ¶ [0131] and ¶ 0170]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Thiagarajan et al (US 7725919) in view of Ozawa (US 2014/0052812) as applied to claim 11 above, and further in view of Bergman et al (US 2014/0149533).
Regarding claim 13, Thiagarajan in view of Ozawa discloses the method as discussed in the rejection of claim 11. The combined system further discloses determining that the quantity of user device accessing the content (taught by Ozawa; ¶ [0075], ¶ [0080], ¶ [0131] and ¶ 0170]), but is silent about determining that the quantity of user device accessing the content no longer satisfies the threshold; and terminating, based on the quantity of user device accessing the content no longer satisfies the threshold, the recording of the first portion of the content.
Bergman discloses determining that the quantity of user device accessing the content no longer satisfies the threshold; and terminating, based on the quantity of user device accessing the content no longer satisfies the threshold, the recording of the first portion of the content (¶ [0022]-[0023]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Thiagarajan in view of Ozawa system with the teaching of Bergman, so to reduce the storage resource for only popular content.

Allowable Subject Matter

Claims 14 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI L DUBASKY whose telephone number is (571)270-5686. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIGI L DUBASKY/Primary Examiner, Art Unit 2421